                                          Case 5:20-cv-04002-BLF Document 10 Filed 08/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         IN RE SUTERO QUINTERO,
                                  11                                                     Case No. 20-04002 BLF (PR)
                                                        Petitioner.
                                  12                                                     ORDER ADDRESSING
Northern District of California
 United States District Court




                                                                                         PETITIONER’S REQUEST
                                  13

                                  14

                                  15                                                     (Docket No. 9)
                                  16

                                  17          Petitioner is a federal prisoner at FCI Dublin who filed this action in pro se. Dkt.
                                  18   No. 1. This action was dismissed on August 10, 2020, for Petitioner’s failure to file a form
                                  19   petition and an application to proceed in forma pauperis (“IFP”). Dkt. No. 7. Judgment
                                  20   was entered the same day. Dkt. No. 8.
                                  21          On August 20, 2020, Petitioner filed a letter indicating that he never received
                                  22   Docket Nos. 1 through 4 in this matter. Dkt. No. 9. He also indicates some confusion as
                                  23   to the status of this action. Id.
                                  24          Plaintiff is advised that the matter was closed for the reasons stated above.
                                  25   Furthermore, the Court notes that in the letter initiating this action, Petitioner indicated that

                                  26   he wished to “transfer” his case from Phoenix, Arizona to this district in order to file a
                                       motion for compassionate release in this Court, which is the district of confinement. Dkt.
                                  27
                                       No. 1. Requests for compassionate release may be brought under 18 U.S.C. § 3582(c).
                                  28
                                            Case 5:20-cv-04002-BLF Document 10 Filed 08/31/20 Page 2 of 2




                                   1   However, requests for relief under § 3582 must be brought in the sentencing court, which
                                   2   here appears to be the district court in the District of Arizona. See Bolden v. Ponce, No.

                                   3   2:20-cv-03870-JFW-MAA, 2020 WL 2097751, at *2 (C.D. Cal. May 1, 2020) (citing

                                   4
                                       United States v. Rala, 954 F.3d 594, 595 (3d Cir. 2020)) (“Section 3582’s text requires
                                       those motions to be addressed to the sentencing court, a point several Circuits have
                                   5
                                       noted.”); cf. United States v. Ono, 72 F.3d 101, 102 (9th Cir. 1995) (“Because the purpose
                                   6
                                       of a [section] 3582 motion is resentencing, a motion under [section] 3852(c) is
                                   7
                                       undoubtedly ‘a step in the criminal case’”). Accordingly, Petitioner must file a motion for
                                   8
                                       compassionate release in his sentencing court as this Court has no jurisdiction to entertain
                                   9
                                       such a motion.
                                  10            The Clerk shall send Petitioner a copy of the docket, copies of documents filed
                                  11   under Docket Nos. 1 through 4, and a copy of this order.
                                  12
                                                IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13
                                       Dated:             August 31, 2020                   ________________________
                                  14                                                        BETH LABSON FREEMAN
                                                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Addressing Petitioner’s Request
                                  25   P:\PRO-SE\BLF\HC.20\004002Quintero_letter.docx

                                  26

                                  27

                                  28
                                                                                        2
